Name: Commission Regulation (EEC) No 1345/81 of 19 May 1981 establishing the standard average values for customs purposes of citrus fruits and apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 5 . 81 Official Journal of the European Communities No L 134/9 COMMISSION REGULATION (EEC) No 1345/81 of 19 May 1981 establishing the standard average values (or customs purposes of citrus fruits and apples and pears communicated to the Commission in accordance with Article 4 ( 1 ) of Regulation (EEC) No 1570/70 and Article 4 ( 1 ) of Regulation (EEC) No 1641 /75 that the standard average values should be fixed as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1 570/70 of 3 August 1 970 establishing a system of standard average values for citrus fruits ('), as last amended by Regulation (EEC) No 223/78 (2), and in particular Article 2 thereof, Having regard to Commission Regulation (EEC) No 1641 /75 of 27 June 1975 establishing a system of stan ­ dard average values for the determination of the value for customs purposes of apples and pears (3), as amended by Regulation (EEC) No 224/78 (4), and in particular Article 2 thereof, Whereas it follows from the application of the notes and criteria laid down by Regulation (EEC) No 1570/70 and (EEC) No 1641 /75 to the elements The standard average values provided for in Article 2 ( 1 ) of Regulation (EEC) No 1570/70 and in Article 2 ( 1 ) of Regulation (EEC) No 1641 /75 shall be as shown in the tables in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 22 May 1 98 1 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 May 1981 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 171 , 4. 8 . 1970, p. 10 . (2) OJ No L 32, 3 . 2. 1978, p . 7 . O OJ No L 165, 28 . 6 . 1975, p. 45. (4) OJ No L 32, 3 . 2 . 1978 , p . 10 . No L 134/ 10 Official Journal of the European Communities 21 . 5 . 81 ANNEX Table I : Citrus fruits Code Description Amount of standard average values/ 1 00 kg gross Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 1 . Lemons : 1.1  Spain 1 853 356-50 113-50 273-30 31-08 56 390 126-23 23-81 1.2 (deleted) 1.3  Countries in southern Africa 1 752 337-07 107-31 258-40 29-38 53 316 119-35 22-51 1.4  Other African countries and countries on the Mediterranean 1 762 339Ã 0 107-93 259-89 29-55 53 623 120-04 22-64 1.5  USA 1 723 331-57 105-56 254-19 28-90 52 447 117-40 22-14 1.6  Other countries - C) - C) - C ) - C ) - C) - C) - C)  C) 2. Sweet oranges : 2.1  Countries on the Mediterranean : 2.1.1  Navels (with the exception of Navel sanguines), Navelines, Navelates, Salusti ­ anas, Vernas, Valencia lates, Maltese blondes, Shamoutis, Ovalis, Trovita, Hamlins 1 422 273-55 87-09 209-71 23-85 43 270 96-86 18-27 2.1.2  Sanguines and semi-sanguines, including Navel sanguines and Maltese sanguines . 1 740 334-88 106-62 256-73 29-19 52 971 118-58 22-36 2.1.3  Other         2.2  Countries in southern Africa - C) - C)  C) - C )  C ) - C) - C) - C) 2.3  USA 1 546 297-57 94-74 228-13 25-94 47 070 105-37 19-87 2.4  Brazil         2.5  Other countries 1 079 207-63 66-10 159-18 18-10 32 843 73-52 13-86 3 . Grapefruit and pomelos : 3.1 (deleted) 3.2  Cyprus, Egypt, Gaza, Israel, Turkey .... 1 269 244-17 77-74 187-19 21-28 38 623 86-46 16-30 3.3  Countries in southern Africa  C) - C)  C) - C)  C) -O - C) - C) 3.4  USA 2 563 493-06 156-98 377-99 42-98 77 991 174-59 32-93 3.5  Other American countries 1 343 258-50 82-30 198-17 22-53 40 889 91-53 17-26 3.6  Other countries 995 191-48 60-96 146-80 16-69 30 289 67-80 12-78 4 . Clementines 5 . Mandarines , including Wilkins 6. Monreales and satsumas 1 277 245-69 78-22 188-35 21-42 38 863 87-00 16-40 7. Tangerines, tangelos, tangors and other citrus fruits falling within subheading 08.02 B of the Common Customs Tariff, not elsewhere specified or included 1 162 223-58 71-18 171-40 19-49 35 365 79-17 14-93 (') The standard average value for this code number is established by Regulation (EEC) No 2419/80 of 19 September 1980 L 249 of 20 . 9 . 1980). (OJ No 21 . 5 . 81 Official Journal of the European Communities No L 134/ 11 Table II : Apples and pears Code Description Amount of standard average values/ 1 00 kg gross Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 8. 8.1 Apples :  Countries of the southern hemisphere . . . 2319 446-23 142-07 342-09 38-90 70 583 15800 29-80 8.2 8.3  European third countries  Countries of the northern hemisphere other than European countries 2 237 430-37 137-02 329-93 37-52 68 075 152-39 28-74 9. Pears : 9.1  Countries of the southern hemisphere . . . 2811 540-79 172-18 414-58 47-15 85 541 191-49 36-11 9.2 9.3  European third countries  Countries of the northern hemisphere other than European countries